
	
		II
		111th CONGRESS
		1st Session
		S. 1648
		IN THE SENATE OF THE UNITED STATES
		
			August 7, 2009
			Mr. Feingold (for
			 himself and Mr. McCain) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act
		  of 1971 to replace the Federal Election Commission with the Federal Election
		  Administration, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short TitleThis Act may be cited as the
			 Federal Election Administration Act of
			 2009.
			(b)Table of ContentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—FEDERAL ELECTION
				ADMINISTRATION
					Sec. 101. Establishment of the
				Federal Election Administration.
					Sec. 102. Executive schedule
				positions.
					Sec. 103. GAO examination of
				enforcement of campaign finance laws by the Department of Justice.
					Sec. 104. GAO study and report
				on appropriate funding levels.
					Sec. 105. Conforming
				amendments.
					Sec. 106. Authorization of
				appropriations.
					TITLE II—TRANSITION
				PROVISIONS
					Sec. 201. Transfer of functions
				of Federal Election Commission.
					Sec. 202. Transfer of property,
				records, and personnel.
					Sec. 203. Repeals.
					Sec. 204. Conforming
				amendments.
					Sec. 205. Effective
				date.
				
			IFEDERAL ELECTION ADMINISTRATION
			101.Establishment of the Federal Election
			 Administration
				(a)In GeneralTitle III of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 431 et seq.) is amended by adding at the end the following new
			 subtitle:
					
						BAdministrative Provisions
							1ESTABLISHMENT OF THE FEDERAL ELECTION
				ADMINISTRATION
								351.Establishment of the Federal Election
				Administration
									(a)In GeneralThere is established the Federal Election
				Administration (in this Act referred to as the
				Administration).
									(b)Independent EstablishmentThe Administration shall be an independent
				establishment (as defined in section 104 of title 5, United States
				Code).
									(c)PurposeThe Administration shall administer, seek
				to obtain compliance with, enforce, and formulate policy in a manner that is
				consistent with the language and intent of Congress with respect to the
				following statutes:
										(1)This Act.
										(2)The Presidential Election Campaign Fund Act
				under chapter 95 of the Internal Revenue Code of 1986.
										(3)The Presidential Primary Matching Payment
				Account Act under chapter 96 of the Internal Revenue Code of 1986.
										(d)Exclusive Civil JurisdictionThe Administration shall have exclusive
				jurisdiction with respect to the civil enforcement of the statutes identified
				in subsection (c).
									(e)Voting RequirementAll decisions of the Administration with
				respect to the exercise of its duties and powers under this Act, except those
				expressly reserved for decision by the Chair, shall be made by a majority vote
				of its members.
									(f)Meetings and Quorum
										(1)MeetingsThe Administration shall meet—
											(A)at least once each month; and
											(B)at the call of the Chair.
											(2)QuorumA majority of the members of the
				Administration shall constitute a quorum.
										(g)SealThe Administration shall procure a proper
				seal, with such suitable inscriptions and devices as the President shall
				approve. This seal, to be known as the official seal of the Federal Election
				Administration, shall be kept and used to verify official documents, under such
				rules and regulations as the Administration may prescribe. Judicial notice
				shall be taken of the seal.
									(h)Principal OfficeThe principal office of the Administration
				shall be in or near the District of Columbia, but the Administration may meet
				or exercise any of its powers anywhere in the United States.
									352.Composition of the Federal Election
				Administration
									(a)In GeneralThe Administration shall be composed of 3
				members, 1 of whom shall serve as the Chair of the Administration. No member of
				the Administration shall—
										(1)be affiliated with the same political party
				as any other member of the Administration while serving as a member of the
				Administration; or
										(2)have been affiliated with the same
				political party as any other member of the Administration at any time during
				the 5-year period ending on the date on which such individual is nominated to
				be a member of the Administration.
										(b)Appointment
										(1)In generalEach member of the Administration shall be
				appointed by the President, by and with the advice and consent of the
				Senate.
										(2)ChairThe President shall, at the time of
				nomination of the first 3 members of the Administration, designate 1 of the 3
				to serve as the Chair. Any individual appointed to succeed, or to fill the
				unexpired term of, that member (or any member succeeding that member) shall
				serve as the Chair.
										(3)Qualifications
											(A)An individual who is appointed under
				paragraph (1) shall—
												(i)possess demonstrated integrity,
				independence, and public credibility; and
												(ii)shall have not less than 5 years
				professional experience in law enforcement, including such experience
				gained—
													(I)in service as a member of the
				judiciary;
													(II)as a member or an employee of a Federal,
				State, or local campaign finance or ethics enforcement agency; or
													(III)as a law enforcement official in a Federal
				or State enforcement agency or office.
													(B)An individual may not be appointed under
				paragraph (1) if—
												(i)such individual is serving or has served as
				a member of the Federal Election Commission subject to a term limit; or
												(ii)at any time during the 4-year period ending
				on the date of the nomination of such individual, the individual was—
													(I)a candidate, an employee of a candidate, or
				an attorney for a candidate;
													(II)an elected officeholder, an employee of an
				elected officeholder, or an attorney for an elected officeholder;
													(III)an officer or employee of a political party
				or an attorney for a political party; or
													(IV)employed in a position in the executive
				branch of the Government of a confidential or policy-determining character
				under Schedule C of subpart C of part 213 of title 5 of the Code of Federal
				Regulations.
													(c)Term of Office
										(1)In general
											(A)ChairThe Chair of the Administration shall be
				appointed for a term of 10 years.
											(B)Other membersSubject to subparagraph (C), the 2 members
				of the Administration other than the Chair shall be appointed for a term of 6
				years.
											(C)Initial appointmentsOf the members initially appointed under
				subparagraph (B), 1 member shall be appointed for a term of 3 years.
											(2)Limitation to one termA member of the Administration may only
				serve 1 term, except that—
											(A)the individual appointed under subparagraph
				(B) of paragraph (1) who is appointed for the term described in subparagraph
				(C) of such paragraph may be appointed to a 6-year term in addition to the term
				described in such subparagraph; and
											(B)an individual appointed under paragraph (4)
				to fill the remainder of an unexpired term that has less than
				1/2 of the term remaining may be appointed to serve
				another term.
											(3)Expired termsAn individual may continue to serve as a
				member of the Administration after the expiration of such individual’s term
				until the earlier of—
											(A)the date on which such individual’s
				successor has taken office; or
											(B)1 year following the date on which the term
				of such member expired.
											(4)VacanciesAn individual appointed upon a vacancy
				occurring before the expiration of the term for which the individual’s
				predecessor was appointed shall be appointed only for the unexpired term of the
				predecessor. Such vacancy shall be filled in the same manner as the original
				appointment.
										(5)Other activitiesAn individual may not engage in any other
				business, vocation, or employment while serving as a member of the
				Administration.
										(d)RemovalA member of the Administration may be
				removed by the President only for inefficiency, neglect of duty, or malfeasance
				in office.
									353.Staff director
									(a)In GeneralThere shall be in the Administration a
				staff director.
									(b)ResponsibilitiesThe staff director—
										(1)shall assist the Administration in its
				administration and operations;
										(2)shall perform such responsibilities as the
				Administration shall prescribe; and
										(3)may, with the approval of the Chair—
											(A)appoint and fix the pay of such additional
				personnel as the staff director considers appropriate without regard to the
				provisions of title 5, United States Code, governing appointments in the
				competitive service; and
											(B)procure temporary and intermittent services
				to the same extent as is authorized by section 3109(b) of title 5, United
				States Code, but at rates for individuals not to exceed the daily equivalent of
				the annual rate of basic pay in effect for grade GS–15 of the General Schedule
				(5 U.S.C. 5332).
											(c)AppointmentThe staff director shall be appointed by
				the Chair, after consultation with the other members of the
				Administration.
									(d)Other ActivitiesAn individual may not engage in any other
				business, vocation, or employment while serving as the staff director.
									354.General counsel
									(a)In GeneralThere shall be in the Administration a
				general counsel.
									(b)ResponsibilitiesThe general counsel shall—
										(1)serve as the chief legal officer of the
				Administration;
										(2)provide legal assistance to the
				Administration concerning its programs and policies;
										(3)advise and assist the Administration in
				carrying out its responsibilities under section 361; and
										(4)represent the Administration in any
				proceeding in court or before an administrative law judge.
										(c)AppointmentThe general counsel shall be appointed by
				the Chair, subject to approval by majority vote of the members of the
				Administration.
									355.Inspector generalThere shall be in the Administration an
				inspector general. The inspector general and the office of inspector general
				shall be subject to the Inspector General Act of 1978 (5 U.S.C. App.).
								2OPERATION OF THE FEDERAL ELECTION
				ADMINISTRATION
								361.Powers of the Chair and
				Administration
									(a)Chair
										(1)In generalThe Chair shall be the chief administrative
				officer of the Administration with the authority to administer the
				Administration and shall, after consultation with the other 2 members of the
				Administration, have the power to appoint or remove the staff director and to
				establish the budget of the Administration.
										(2)Other powersThe Chair has the power—
											(A)to the fullest extent practicable, to
				request the assistance of other agencies and departments of the United States,
				including the personnel and facilities of such agencies and departments and the
				heads of such agencies and departments may make available to the Chair such
				personnel, facilities, and other assistance, with or without
				reimbursement;
											(B)to appoint, assign, remove, and compensate
				administrative law judges in accordance with title 5, United States
				Code;
											(C)to require, by special or general orders,
				any person to submit, under oath, such written reports and answers to questions
				as the Chair may prescribe;
											(D)to administer oaths or affirmations;
											(E)to issue and enforce subpoenas in
				accordance with section 364;
											(F)in any proceeding or investigation, to
				order testimony to be taken by deposition before any person who is designated
				by the Chair and has the power to administer oaths and, in such instances, to
				compel testimony and the production of evidence in the same manner as
				authorized under subparagraph (E);
											(G)to pay witnesses fees and mileage in
				accordance with section 364(d); and
											(H)to make independent budget requests to
				Congress in accordance with section 362.
											(b)AdministrationThe Administration shall have the
				power—
										(1)to initiate, defend, or appeal, through the
				general counsel, any civil action in the name of the Administration to enforce
				the provisions of this Act and chapters 95 and 96 of the Internal Revenue Code
				of 1986;
										(2)to assess civil penalties for violations of
				this Act and chapters 95 and 96 of the Internal Revenue Code of 1986;
										(3)to issue cease-and-desist orders to prevent
				violations of this Act and chapters 95 and 96 of the Internal Revenue Code of
				1986;
										(4)to establish procedures and schedules for
				agency adjudication that ensure timely enforcement of this Act and chapters 95
				and 96 of the Internal Revenue Code of 1986;
										(5)to render advisory opinions under section
				363;
										(6)to develop prescribed forms, and to make,
				amend, and repeal rules, pursuant to section 365;
										(7)to establish procedures for alternative
				dispute resolution of violations of this Act or of chapters 95 or 96 of the
				Internal Revenue Code of 1986;
										(8)to conduct investigations and hearings
				expeditiously, to encourage voluntary compliance, and to report apparent
				violations to the appropriate law enforcement authorities; and
										(9)to transmit to the President and to
				Congress not later than June 1 of each year, a report which states in detail
				the activities of the Administration in carrying out its duties under this Act,
				and which includes any recommendations for any legislative or other action the
				Administration considers appropriate.
										362.Independent budget requests and legislative
				proposals
									(a)Exemption From OMB OversightWhenever the Chair submits any budget
				estimate or request to the President or the Office of Management and Budget,
				the Chair shall concurrently transmit a copy of such estimate or request to
				Congress.
									(b)Authority To Make Independent Legislative
				RecommendationsWhenever the
				Administration submits any legislative recommendation, testimony, or comments
				on legislation requested by Congress or by any Member of Congress, to the
				President or the Office of Management and Budget, the Administration shall
				concurrently transmit a copy thereof to Congress or to the Member requesting
				the same. No officer or agency of the United States shall have any authority to
				require the Administration to submit its legislative recommendations,
				testimony, or comments on legislation, to any office or agency of the United
				States for approval, comments, or review, prior to the submission of such
				recommendations, testimony, or comments to Congress.
									363.Advisory opinions
									(a)Requests for Advisory Opinions
										(1)In generalNot later than 60 days after the
				Administration receives from a person a complete written request concerning the
				application of this Act, chapter 95 or 96 of the Internal Revenue Code of 1986,
				or a rule or regulation prescribed by the Administration, with respect to a
				specific transaction or activity by the person, the Administration shall render
				a written advisory opinion relating to such transaction or activity to the
				person.
										(2)Requests by candidatesIf an advisory opinion is requested by a
				candidate, or any authorized committee of such candidate, during the 60-day
				period before any election for Federal office involving the requesting party,
				the Administration shall render a written advisory opinion relating to such
				request not later than 20 days after the Administration receives a complete
				written request.
										(b)Rulemaking RequiredAny rule of law which is not stated in this
				Act or in chapter 95 or 96 of the Internal Revenue Code of 1986 may be
				initially proposed by the Administration only as a rule or regulation pursuant
				to procedures established in section 365. No opinion of an advisory nature may
				be issued by the Administration or any other officer or employee of the
				Administration except in accordance with the provisions of this section.
									(c)Reliance on Advisory Opinions
										(1)In generalAny advisory opinion rendered by the
				Administration under subsection (a) may be relied upon by—
											(A)any person involved in the specific
				transaction or activity with respect to which such advisory opinion is
				rendered; and
											(B)any person involved in any specific
				transaction or activity which is indistinguishable in all its material aspects
				from the transaction or activity with respect to which such advisory opinion is
				rendered.
											(2)Protection from liabilityNotwithstanding any other provisions of
				law, any person who relies upon any provision or finding of an advisory opinion
				in accordance with the provisions of paragraph (1) and who acts in good faith
				in accordance with the provisions and findings of such advisory opinion shall
				not, as a result of any such act, be subject to any sanction provided by this
				Act or by chapter 95 or 96 of the Internal Revenue Code of 1986.
										(d)Publication of RequestsThe Administration shall make public any
				request made under subsection (a) for an advisory opinion. Before rendering an
				advisory opinion, the Administration shall accept written comments submitted by
				any interested party within the 10-day period following the date on which the
				request is made public.
									(e)Judicial Review
										(1)In generalAny person adversely affected by an
				advisory opinion rendered by the Administration may obtain judicial review of
				such advisory opinion by filing a petition in the United States Court of
				Appeals for the District of Columbia Circuit.
										(2)Scope of reviewFor purposes of conducting the judicial
				review described in paragraph (1), the provisions of section 706 of title 5,
				United States Code, shall apply.
										364.Issuance and enforcement of
				subpoenas
									(a)Issuance by the ChairIf the Administration is conducting an
				investigation pursuant to section 371 or 372, the Chair shall, on behalf of the
				Administration, have the power to require by subpoena the attendance and
				testimony of witnesses and the production of all documentary evidence relating
				to the execution of the Administration’s duties.
									(b)Issuance by an Administrative Law
				JudgeAny administrative law
				judge presiding over an enforcement action pursuant to section 373 shall have
				the power to require by subpoena the attendance and testimony of witnesses and
				the production of all documentary evidence relating to the administrative law
				judge’s duties.
									(c)Issuance and Enforcement of
				Subpoenas
										(1)IssuanceSubpoenas issued under subsection (a) or
				(b) shall bear the signature of the Chair or an administrative law judge,
				respectively, and shall be served by any person or class of persons designated
				by the Chair or administrative law judge for that purpose.
										(2)EnforcementIn the case of contumacy or failure to obey
				a subpoena issued under subsection (a) or (b), the Federal district court for
				the judicial district in which the subpoenaed person resides, is served, or may
				be found may issue an order requiring such person to appear at any designated
				place to testify or to produce documentary or other evidence. Any failure to
				obey the order of the court may be punished by the court as a contempt of that
				court.
										(d)Witness Allowances and FeesSection 1821 of title 28, United States
				Code, shall apply to witnesses requested or subpoenaed to appear at any hearing
				of the Administration. The per diem and mileage allowances for witnesses shall
				be paid from funds available to pay the expenses of the Administration.
									(e)JurisdictionSubpoenas for witnesses who are required to
				attend a Federal district court may run into any other district.
									365.Rulemaking authority
									(a)In GeneralThe Administration may, pursuant to the
				provisions of chapter 5 of title 5, United States Code, prescribe such rules
				and regulations as the Administration deems necessary to carry out the
				provisions of this Act and chapters 95 and 96 of the Internal Revenue Code of
				1986, including the authority to promulgate rules of practice and procedure for
				agency adjudications.
									(b)Authority To Promulgate Independent
				RegulationsWhenever the
				Administration promulgates any regulation, it shall not be required to submit
				such regulation for review or approval to the President or the Office of
				Management and Budget.
									(c)Conduct of ActivitiesThe Administration shall prepare written
				rules for the conduct of its activities, including procedures for the conduct
				of enforcement actions under sections 371, 372, and 373.
									(d)Forms
										(1)In generalThe Administration shall prescribe forms
				necessary to implement this Act and chapters 95 and 96 of the Internal Revenue
				Code of 1986.
										(2)Public protectionAny forms prescribed by the Administration
				under paragraph (1), and any information-gathering activities of the
				Administration under this Act, shall not be subject to the provisions of
				section 3512 of title 44, United States Code.
										(e)Reliance Upon Rules and
				RegulationsNotwithstanding
				any other provision of law, any person who relies upon any rule or regulation
				prescribed by the Administration in accordance with the provisions of this
				section and who acts in good faith in accordance with such rule or regulation
				shall not, as a result of such act, be subject to any sanction provided by this
				Act or by chapter 95 or 96 of the Internal Revenue Code of 1986.
									(f)Consultation With IRSIn prescribing rules, regulations, and
				forms under this section, the Administration and the Secretary of the Treasury
				shall consult and work together to promulgate rules, regulations, and forms
				which are mutually consistent. The Administration shall report to Congress
				annually on the steps it has taken to comply with this subsection.
									(g)Judicial Review
										(1)In generalAny person adversely affected by a rule,
				regulation, or form promulgated by the Administration may obtain judicial
				review of such rule, regulation, or form by filing a petition in the United
				States Court of Appeals for the District of Columbia Circuit.
										(2)Scope of reviewFor purposes of conducting the judicial
				review described in paragraph (1), the provisions of section 706 of title 5,
				United States Code, shall apply.
										(h)Rule and Regulation DefinedIn this Act, the terms rule
				and regulation mean a provision or series of interrelated
				provisions stating a single, separable rule of law.
									366.Litigation authority
									(a)In GeneralNotwithstanding sections 516 and 518 of
				title 28, United States Code, and section 3106 of title 5, United States Code,
				the Administration is authorized to bring, appear in, defend against, and
				appeal any action instituted under this Act or chapter 95 or 96 of the Internal
				Revenue Code of 1986, in any court either—
										(1)by attorneys employed by the
				Administration; or
										(2)by counsel whom it may appoint, on a
				temporary basis as may be necessary for such purpose, without regard to the
				provisions of title 5, United States Code, governing appointments in the
				competitive service, and whose compensation it may fix without regard to the
				provisions of chapter 51 and subchapter III of chapter 53 of such title.
										(b)Compensation of Appointed
				CounselThe compensation of
				counsel appointed on a temporary basis under subsection (a)(2) shall be paid
				out of any funds otherwise available to pay the compensation of employees of
				the Administration.
									(c)Independence From Attorney
				GeneralIn pursuing an action
				under this section, the Administration may act independently of the Attorney
				General.
									367.Availability of reports
									(a)In GeneralThe Administration shall—
										(1)prepare, publish, and furnish to all
				persons required to file reports and statements under this Act a manual
				recommending uniform methods of bookkeeping and reporting;
										(2)develop a filing, coding, and
				cross-indexing system consistent with the purposes of this Act;
										(3)within 48 hours after the time of the
				receipt by the Administration of reports and statements filed with the
				Administration, make them available for public inspection, and copying, at the
				expense of the person requesting such copying, except that any information
				copied from such reports or statements may not be sold or used by any person
				for the purpose of soliciting contributions or for commercial purposes, other
				than using the name and address of any political committee to solicit
				contributions from such committee;
										(4)keep such designations, reports, and
				statements for a period of 10 years from the date of receipt and maintain
				computerized records of such designations, reports, and statements
				thereafter;
										(5)(A)compile and maintain a cumulative index of
				designations, reports, and statements filed under this Act, publish the index
				at regular intervals, and make the index available for purchase directly or by
				mail;
											(B)compile, maintain, and revise a separate
				cumulative index of reports and statements filed by multicandidate committees,
				including in such index a list of multicandidate committees; and
											(C)compile and maintain a list of
				multicandidate committees, which shall be revised and made available
				monthly;
											(6)prepare and publish periodically lists of
				authorized committees which fail to file reports as required by this Act;
				and
										(7)serve as a national clearinghouse for the
				compilation of information and review of procedures with respect to the
				administration of Federal elections.
										(b)PseudonymsFor purposes of subsection (a)(3), a
				political committee may submit 10 pseudonyms on each report filed in order to
				protect against the illegal use of names and addresses of contributors, but
				only if such committee attaches a list of such pseudonyms to the appropriate
				report. The Administration shall exclude these lists from the public
				record.
									(c)ContractsThe Administration may enter into contracts
				for the purpose of performing the duties described in subsection (a).
									(d)Availability of ReportsReports or other information described in
				subsection (a) shall be available to the public, except that—
										(1)copies shall be made available without
				cost, upon request, to agencies and branches of the Federal Government;
				and
										(2)information made available as a result of
				the application of paragraph (7) of such subsection shall be made available to
				the public only upon the payment of the cost thereof.
										368.Audits and field examinations
									(a)In GeneralThe Administration may, in accordance with
				the provisions of this section, conduct audits and field investigations of any
				political committee required to file a report under section 304.
									(b)PriorityAll audits and field investigations
				concerning the verification for, and receipt and use of, any payments received
				by a candidate or committee under chapter 95 or 96 of the Internal Revenue Code
				of 1986 shall be given priority.
									(c)Audits and Field Examinations Where
				Thresholds Not Met
										(1)Internal reviewThe Administration shall conduct an
				internal review of reports filed by selected committees to determine if the
				reports filed by a particular committee meet the threshold requirements for
				substantial compliance with the Act. Such thresholds for compliance shall be
				established by the Administration.
										(2)Audits and field examinationsThe Administration may vote to conduct an
				audit and field investigation of any committee which it determines under
				paragraph (1) does not meet the threshold requirements established by the
				Administration. Such audits shall be commenced within 30 days of such vote,
				except that any audit under the provisions of this subsection of an authorized
				committee of a candidate shall be commenced within 6 months of the election for
				which such committee is authorized.
										(d)Random Audits
										(1)In generalIn addition to any audits conducted under
				subsection (c), the Administration may, subject to paragraph (2), conduct
				audits of any committee selected at random to ensure compliance with this Act.
				The selection of any committee under this paragraph shall be based on standards
				and procedures adopted by the Administration, except that in any calendar year
				such audits may be initiated against no more than 3 percent of all authorized
				candidate campaign committees.
										(2)Applicable rules
											(A)In generalIf the Administration selects a committee
				for audit under paragraph (1), the Administration shall promptly notify the
				committee of the selection and commence the audit within 30 days of the
				selection.
											(B)Special rules for authorized
				committeesIf the committee
				selected under paragraph (1) is an authorized committee of a candidate, the
				audit—
												(i)shall be commenced and actively undertaken
				within 6 months of the election for which the committee is authorized;
				and
												(ii)may examine compliance with this Act only
				with respect to that election.
												(3)ExceptionThis subsection shall not apply to an
				authorized committee of a candidate for President or Vice President subject to
				audit under section 9007 or 9038 of the Internal Revenue Code of 1986.
										369.Congressional oversightNothing in this Act shall be construed to
				limit, restrict, or diminish any investigatory, informational, oversight,
				supervisory, or disciplinary authority or function of Congress or any committee
				of Congress with respect to elections for Federal office.
								3ENFORCEMENT
								371.Initiation of enforcement actions by
				Administration
									(a)In GeneralThe Administration may initiate a civil
				enforcement action under section 373 if, after conducting an investigation, the
				Administration finds reasonable grounds to believe that a violation of this Act
				or of chapter 95 or 96 of the Internal Revenue Code of 1986 has occurred or is
				about to occur.
									(b)Basis for FindingsThe Administration may make a finding under
				subsection (a) based on any information available to the Administration,
				including the filing of a complaint under section 372.
									(c)Notice and Opportunity To Demonstrate No
				ViolationPrior to initiating
				an enforcement action under subsection (a), the Administration shall give any
				person under investigation notice and the opportunity to demonstrate that there
				are no reasonable grounds to believe a violation has occurred or is about to
				occur, but the Administration’s decision on such matter shall not be subject to
				judicial review.
									372.Complaint to initiate enforcement
				action
									(a)Filing of Complaint
										(1)In generalAny person may file a complaint with the
				Administration alleging a violation of this Act or of chapter 95 or 96 of the
				Internal Revenue Code of 1986.
										(2)Technical requirementsA complaint filed under paragraph (1) shall
				be—
											(A)in writing, signed, and sworn to by the
				person filing such complaint;
											(B)notarized; and
											(C)made under penalty of perjury and subject
				to the provisions of section 1001 of title 18, United States Code.
											(3)Action by the administrationSubject to paragraph (4), based on the
				allegations in a complaint filed under paragraph (1), and such investigations
				the Administration deems necessary and appropriate, the Administration
				may—
											(A)initiate a civil enforcement action under
				section 373 if the Administration finds reasonable grounds to believe a
				violation has occurred or is about to occur; or
											(B)dismiss the complaint.
											(4)Prohibition of anonymous
				complaintsThe Commission may
				not conduct any investigation or take any other action under this section
				solely on the basis of a complaint of a person whose identity is not disclosed
				to the Administration.
										(5)Recovery of costsAny person who has filed a complaint under
				paragraph (1) shall be entitled to recover from the Administration up to $1,000
				of the costs incurred in preparing and filing the complaint if, based on the
				complaint, the Administration—
											(A)makes a finding under section 373(a) that a
				person has violated (or is about to violate) the Act; or
											(B)enters into a conciliation agreement with a
				person under section 373(c).
											(b)Notice and Opportunity To Demonstrate No
				ViolationPrior to initiating
				an enforcement action under subsection (a)(3)(A), the Administration shall give
				any person named in a complaint notice and an opportunity to demonstrate that
				there are no reasonable grounds to believe a violation described in such
				subsection has occurred or is about to occur, but the Administration’s
				determination under subsection (a)(3) shall not be subject to judicial review
				in an action brought by such person.
									(c)Failure by the Administration To Take
				Timely Action
										(1)In generalIf the Administration—
											(A)dismisses a complaint filed under
				subsection (a); or
											(B)fails to initiate a civil enforcement
				action under section 373 within 180 days of the filing of such a complaint, the
				person filing the complaint under subsection (a) may seek judicial review of
				the Administration’s dismissal, or failure to act, in Federal district court in
				the District of Columbia or in the district in which such person
				resides.
											(2)Scope of reviewThe court shall review the Administration’s
				dismissal of the complaint or failure to act in accordance with the provisions
				of section 706 of title 5, United States Code.
										(3)Court ordersThe court may order the Administration to
				initiate an enforcement action or to conduct a further investigation of the
				complaint within a time set by the court.
										373.Civil enforcement actions
									(a)In GeneralThe Administration shall have the authority
				to impose a civil monetary penalty under section 375, issue a cease-and-desist
				order under section 376, or do both, if the Administration finds, by an order
				made on the record after notice and an opportunity for hearing before an
				administrative law judge pursuant to subchapter II of chapter 5 of title 5,
				United States Code, that a person has violated (or, in the case of a
				cease-and-desist order, has violated or is about to violate) this Act or
				chapter 95 or 96 of the Internal Revenue Code of 1986. The general counsel
				shall represent the Administration in any proceeding before an administrative
				law judge.
									(b)Notice and Request for Hearing
										(1)NoticeIf the Administration finds under section
				371 or 372 that there are reasonable grounds to believe a violation has
				occurred or is about to occur, the Administration shall serve written notice of
				the charges on each respondent, and shall conduct such further investigation as
				the Administration deems necessary and appropriate.
										(2)Request for hearingEach respondent shall have an opportunity
				to request, prior to the date that is 30 days after the date on which the
				notice is received, a hearing on the charges before an administrative law
				judge.
										(3)Effect of failure to request a
				hearingIf no hearing is
				requested, the Administration shall make a finding on the charges, and shall
				issue whatever relief the Administration deems appropriate under sections 375
				and 376.
										(c)Conciliation
										(1)Procedures for entering into conciliation
				agreements
											(A)In generalIf the respondent requests a hearing under
				subsection (b)(2), the Administration shall attempt, for a period that does not
				exceed 60 days (or 15 days if the hearing is requested within 60 days of an
				election), to correct or prevent such violation by informal methods of
				conference, conciliation, and persuasion, and to enter into a conciliation
				agreement with the respondent. In the case of a hearing that is requested at a
				time other than within 60 days of an election, the period for conciliation
				shall not be less than 30 days unless an agreement is reached before
				then.
											(B)Inclusion of civil monetary
				penaltiesA conciliation
				agreement may include a requirement that the person involved in such
				conciliation shall pay a civil monetary penalty that does not exceed the
				amounts set forth in subsection (a) of section 375 or, in the case of a knowing
				and willful violation, the amounts set forth in subsection (b) of such section.
				The conciliation agreement may also include the requirement that the person
				involved consent to the terms of a cease-and-desist order, as provided in
				section 376.
											(C)Representation by general
				counselThe general counsel
				shall represent the Administration in any negotiations for a conciliation
				agreement and any such conciliation agreement shall be subject to the approval
				of the Administration.
											(D)Bar to further actionA conciliation agreement, unless violated,
				is a complete bar to any further action by the Administration.
											(2)ConfidentialityNo action by the Administration or any
				other person, and no information derived in connection with any conciliation
				attempt by the Administration may be made public by the Administration, without
				the written consent of the respondent, except that if a conciliation agreement
				is agreed upon and signed by the Administration and the respondent, the
				Administration shall make such agreement public.
										(3)Violation of conciliation
				agreementIn any case in
				which a person has entered into a conciliation agreement with the
				Administration under paragraph (1), the Administration may institute a civil
				action for relief if the Administration believes the person has violated any
				provision of such conciliation agreement. Such civil action shall be brought in
				the Federal district court for the district in which the respondent resides or
				has its principal place of business, or for the District of Columbia. Such
				court shall have jurisdiction to issue any relief appropriate under sections
				375 and 376. For the Administration to obtain relief in any such action, the
				Administration need only establish that the person has violated, in whole or in
				part, any requirement of such conciliation agreement.
										(d)HearingAt the request of any respondent, a hearing
				on the charges served under subsection (b)(1) shall be conducted before an
				administrative law judge, who shall make such findings of fact and conclusions
				of law as the administrative law judge deems appropriate. The administrative
				law judge shall also have the authority to impose a civil monetary penalty on
				the respondent, issue a cease-and-desist order, or both. The decision of the
				administrative law judge shall constitute final agency action unless an appeal
				is taken under subsection (e).
									(e)Appeal to Administration
										(1)Right to appealThe general counsel and each respondent
				shall each have a right to appeal to the Administration from any final
				determination made by an administrative law judge.
										(2)Review of alj determinationsIn the event of an appeal under paragraph
				(1), the Administration shall review the determination of the administrative
				law judge to determine whether—
											(A)a finding of material fact is not supported
				by substantial evidence;
											(B)a conclusion of law is erroneous;
											(C)the determination of the administrative law
				judge is contrary to law or to the duly promulgated rules or decisions of the
				Administration;
											(D)a prejudicial error of procedure was
				committed; or
											(E)the decision or the relief ordered is
				otherwise arbitrary, capricious, or an abuse of discretion.
											(3)Final agency actionThe decision of the Administration shall
				constitute final agency action.
										(f)Judicial Review
										(1)In generalAny party aggrieved by a final agency
				action and who has exhausted all administrative remedies, including requesting
				a hearing before an administrative law judge and appealing an adverse decision
				of an administrative law judge to the Administration, may obtain judicial
				review of such action in the United States Court of Appeals for any circuit
				wherein such person resides or has its principal place of business, or in the
				United States Court of Appeals for the District of Columbia Circuit.
										(2)Scope of reviewFor purposes of conducting the judicial
				review described in paragraph (1), the provisions of section 706 of title 5,
				United States Code, shall apply.
										(3)Petition for judicial reviewTo obtain judicial review under paragraph
				(1), an aggrieved party described in such paragraph shall file a petition with
				the court during the 30-day period beginning on the date on which the order was
				issued. A copy of such petition shall be transmitted forthwith by the clerk of
				the court to the Administration, and thereupon the Administration shall file in
				the court the record upon which the order complained of was entered, as
				provided in section 2112 of title 28, United States Code.
										374.Notification of nonfilers
									(a)NotificationBefore taking any action under section 373
				against any person who has failed to file a report required under section
				304(a)(2)(A)(iii) for the calendar quarter immediately preceding the election
				involved, or in accordance with section 304(a)(2)(A)(i), the Administration
				shall notify the person of such failure to file the required reports.
									(b)Opportunity for ResponseIf a satisfactory response is not received
				within 4 business days after the date of notification, the Administration
				shall, pursuant to section 367(a)(6), publish before the election the name of
				the person and the report or reports such person has failed to file.
									375.Civil monetary penalties
									(a)In GeneralAny person who violates this Act, or
				chapter 95 or 96 of the Internal Revenue Code of 1986, shall be liable to the
				United States for a civil monetary penalty for each violation which does not
				exceed the greater of $5,000 or an amount equal to any contribution or
				expenditure involved in such violation. Such penalty shall be imposed by the
				Administration pursuant to section 373.
									(b)Knowing and Willful
				ViolationsAny person who
				commits a knowing and willful violation of this Act, or of chapter 95 or 96 of
				the Internal Revenue Code of 1986, shall be liable to the United States for a
				civil monetary penalty for each violation which does not exceed the greater of
				$10,000 or an amount equal to 200 percent of any contribution or expenditure
				involved in such violation (or, in the case of a violation of section 320,
				which is not less than 300 percent of the amount involved in the violation and
				is not more than the greater of $50,000 or 1,000 percent of the amount involved
				in the violation). Such penalty shall be imposed by the Administration pursuant
				to section 373.
									(c)Determination of Civil Monetary
				PenaltyIn determining the
				amount of a civil monetary penalty under this section with respect to a
				violation described in this section, the Administration or an administrative
				law judge shall take into account the nature, circumstances, extent, and
				gravity of the violation and, with respect to the violator, any prior
				violation, the degree of culpability, and such other matters as justice may
				require.
									(d)Referral to Attorney General
										(1)In generalIf the Administration determines that a
				knowing and willful violation of this Act which is subject to section 379, or a
				knowing and willful violation of chapter 95 or 96 of the Internal Revenue Code
				of 1986, has occurred or is about to occur, the Administration may refer such
				apparent violation to the Attorney General without regard to any limitations
				set forth under section 373.
										(2)Reporting by the attorney
				generalWhenever the
				Administration refers an apparent violation to the Attorney General, the
				Attorney General shall report to the Administration any action taken by the
				Attorney General regarding the apparent violation. Each report shall be
				transmitted within 60 days after the date the Administration refers an apparent
				violation, and every 30 days thereafter until the final disposition of the
				apparent violation.
										376.Cease-and-desist orders
									(a)In GeneralIf the Administration finds, after notice
				and opportunity for hearing under section 373, that any person is violating,
				has violated, or is about to violate any provision of this Act, or chapter 95
				or 96 of the Internal Revenue Code of 1986, or any rule or regulation
				thereunder, the Administration may publish any findings and enter an order
				requiring such person, or any other person that is, was, or would be a cause of
				the violation due to an act or omission the person knew or should have known
				would contribute to such violation, to cease and desist from committing or
				causing such violation and any future violation of the same provision, rule, or
				regulation. Such order may, in addition to requiring a person to cease and
				desist from committing or causing a violation, require such person to comply
				(or to take steps to effect compliance) with such provision, rule, or
				regulation, upon such terms and conditions and within such time as the
				Administration may specify in such order.
									(b)Temporary OrderWhenever the Administration determines that
				an alleged violation or threatened violation specified in the notice initiating
				a civil enforcement action under section 373, or the continuation thereof, is
				likely to result in violation of this Act, or of chapter 95 or 96 of the
				Internal Revenue Code of 1986, and substantial harm to the public interest, the
				Administration may apply to the Federal district court for the district in
				which the respondent resides or has its principal place of business, in which
				the alleged or threatened violation occurred or is about to occur, or for the
				District of Columbia, for a temporary restraining order or a preliminary
				injunction requiring the respondent to cease and desist from the violation or
				threatened violation and to take such action to prevent the violation or
				threatened violation. The Administration may apply for such order without
				regard to any limitation under section 373.
									377.CollectionIf any person fails to pay an assessment of
				a civil penalty—
									(1)after the order making the assessment has
				become a final order and such person has not timely filed a petition for
				judicial review of the order in accordance with section 373(f)(3) or if the
				order of the Administration is upheld after judicial review; or
									(2)after a court in an action brought under
				section 373(c)(3) has entered a final judgment no longer subject to appeal in
				favor of the Administration, the Attorney General shall recover the amount
				assessed (plus interest at currently prevailing rates from the date of the
				expiration of the 30-day period referred to in section 373(f)(3) or the date of
				such final judgment, as the case may be) in an action brought in any
				appropriate district court of the United States. In such an action, the
				validity, amount, and appropriateness of such penalty shall not be subject to
				review.
									378.Confidentiality
									(a)Prior to a Finding of Reasonable
				GroundsAny proceedings
				conducted by the Administration prior to a finding that there are reasonable
				grounds to believe a violation of the law has occurred or is about to occur,
				including any investigation pursuant to section 371 or pursuant to a complaint
				filed under section 372, shall be confidential and none of the Administration’s
				records concerning the complaint shall be made public, except that the person
				filing a complaint pursuant to section 372 is permitted to make such complaint
				public.
									(b)After a Finding of Reasonable
				GroundsExcept as provided in
				subsection (d), if the Administration makes a finding pursuant to section 371
				or 372 that there are reasonable grounds to believe that a violation of law has
				occurred or is about to occur—
										(1)the finding of the Administration as well
				as any complaint filed under section 372, any notice of charges, and any answer
				or similar documents filed with the Administration shall be made public;
				and
										(2)all proceedings conducted before an
				administrative law judge under section 373, and all documents used during such
				proceedings, shall be made public.
										(c)After Dismissal of a Complaint or
				Conclusion of Proceedings Following a Finding of Reasonable
				GroundsSubject to subsection
				(d), following the Administration’s dismissal of a complaint filed under
				section 372 or the termination of proceedings following a finding of reasonable
				grounds under section 371 or 372, the Administration shall, not later than the
				date that is 30 days after such dismissal or termination, make public—
										(1)the complaint, any notice of charges, and
				any answer or similar documents filed with the Administration (unless such
				information has already been made public under subsection (b)(1));
										(2)any order setting forth the
				Administration’s final action on the complaint;
										(3)any findings made by the Administration in
				relation to the action; and
										(4)all documentary materials and testimony
				constituting the record on which the Administration relied in taking its
				actions.
										Subject to subsection (d), the
				affirmative disclosure requirement of this subsection is without prejudice to
				the right of any person to request and obtain records relating to an
				investigation under section 552 of title 5, United States Code.(d)Confidentiality of Records and Proceedings
				Otherwise Subject to Disclosure
										(1)In generalThe Administration shall issue regulations
				providing for the protection of information the disclosure of which under
				subsection (b) or (c) would impair any person’s constitutionally protected
				right of privacy, freedom of speech, or freedom of association. The
				Administration shall also issue regulations addressing the application of
				exemptions from disclosure contained in section 552 of title 5, United States
				Code, to records comprising the Administration’s investigative files. Such
				regulations shall consider the need to protect any person’s constitutionally
				protected rights to privacy, freedom of speech, and freedom of association, as
				well as the need to make information about the Administration’s activities and
				decisions widely accessible to the public.
										(2)Petition to maintain
				confidentiality
											(A)In generalAny person who would be adversely affected
				by any disclosure of information about the person made pursuant to subsection
				(b) or (c), or by the conduct in public of a hearing or other proceeding
				conducted pursuant to section 373, shall have the right to petition the
				Administration to maintain the confidentiality of such information or such
				proceeding on the ground that such information falls within the scope of any
				exemption from disclosure contained in section 552 of title 5, United States
				Code, or is prohibited from disclosure under the Administration’s regulations,
				the Constitution, or any other provision of law. Upon the receipt of such
				petition, the Administration shall make a prompt determination whether the
				information should be kept confidential, and shall withhold such information
				from disclosure pending this determination. The Administration shall notify the
				petitioner in writing of the determination.
											(B)RegulationsThe Administration shall prescribe
				regulations governing the consideration of petitions under this paragraph. Such
				regulations shall provide for public notice of the pendancy of any petition
				filed under subparagraph (A) and the right of any interested party to respond
				to or comment on such petition.
											(e)PenaltiesAny member or employee of the
				Administration, or any other person, who violates the provisions of this
				section shall be fined not more than $2,000. Any such member, employee, or
				other person who knowingly and willfully violates the provisions of this
				section shall be fined not more than $5,000.
									379.Criminal penalties
									(a)Knowing and Willful
				ViolationsAny person who
				knowingly and willfully commits a violation of any provision of this Act that
				involves the making, receiving, or reporting of any contribution, donation, or
				expenditure—
										(1)aggregating $25,000 or more during a
				calendar year shall be fined under title 18, United States Code, or imprisoned
				for not more than 5 years, or both; or
										(2)aggregating $2,000 or more (but less than
				$25,000) during a calendar year shall be fined under such title, or imprisoned
				for not more than 1 year, or both.
										(b)Contributions or Expenditures by National
				Banks, Corporations, or Labor OrganizationsIn the case of a knowing and willful
				violation of section 316(b)(3), the penalties set forth in subsection (a) shall
				apply to each violation involving an amount aggregating $250 or more during a
				calendar year. Such a violation of section 316(b)(3) may incorporate a
				violation of section 317(a), 320, or 321.
									(c)Fraudulent Misrepresentation of Campaign
				AuthorityIn the case of a
				knowing and willful violation of section 322, the penalties set forth in
				subsection (a) shall apply without regard to whether the making, receiving, or
				reporting of a contribution or expenditure of $1,000 or more is
				involved.
									(d)Prohibition of Contributions in Name of
				AnotherAny person who
				knowingly and willfully commits a violation of section 320 involving an amount
				aggregating more than $10,000 during a calendar year shall be—
										(1)imprisoned for not more than 2 years if the
				amount is less than $25,000 and subject to imprisonment under subsection (a) if
				the amount is $25,000 or more;
										(2)fined not less than 300 percent of the
				amount involved in the violation and not more than the greater of—
											(A)$50,000; or
											(B)1,000 percent of the amount involved in the
				violation; or
											(3)both imprisoned as provided under paragraph
				(1) and fined as provided under paragraph (2).
										(e)Effect of Conciliation Agreements
										(1)Evidence of lack of knowledge and
				intentIn any criminal action
				brought for a violation of any provision of this Act or of chapter 95 or 96 of
				the Internal Revenue Code of 1986, any defendant may evidence their lack of
				knowledge or intent to commit the alleged violation by introducing as evidence
				a conciliation agreement entered into between the defendant and the
				Administration under section 373(c)(1) which specifically deals with the act or
				failure to act constituting such violation and which is still in effect.
										(2)Consideration by courtsIn any criminal action brought for a
				violation of any provision of this Act or of chapter 95 or 96 of the Internal
				Revenue Code of 1986, the court before which such action is brought shall take
				into account, in weighing the seriousness of the violation and in considering
				the appropriateness of the penalty to be imposed if the defendant is found
				guilty, whether—
											(A)the specific act or failure to act which
				constitutes the violation for which the action was brought is the subject of a
				conciliation agreement entered into between the defendant and the
				Administration under section 373(c)(1);
											(B)the conciliation agreement is in effect;
				and
											(C)the defendant is, with respect to the
				violation involved, in compliance with the conciliation agreement.
											380.Period of limitationsNo person shall be prosecuted, tried, or
				punished for any violation of this Act, unless the indictment is found or the
				information is instituted within 5 years after the date of the
				violation.
								381.Authorization of
				appropriationsFor each fiscal
				year, there are authorized to be appropriated to the Administration such sums
				as may be necessary for the purpose of carrying out its functions under this
				Act and under chapters 95 and 96 of the Internal Revenue Code of
				1986.
								.
				102.Executive schedule positions
				(a)Executive Schedule Level III
			 PositionSection 5314 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
					
						Chair, Federal Election
				Administration.
						.
				(b)Executive Schedule Level IV
			 PositionsSection 5315 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
					
						Members (other than the Chair), Federal
				Election Administration.
						Staff Director, Federal Election
				Administration.
						Inspector General, Federal Election
				Administration.
						.
				(c)Executive Schedule Level V
			 PositionSection 5316 of
			 title 5, United States Code, is amended by adding at the end the
			 following:
					
						General Counsel, Federal Election
				Administration.
						.
				103.GAO examination of enforcement of campaign
			 finance laws by the Department of Justice
				(a)ExaminationThe Comptroller General of the United
			 States shall conduct a thorough examination of the enforcement of the criminal
			 provisions of the Federal Election Campaign Act
			 of 1971 (2 U.S.C. 431 et seq.) and chapters 95 and 96 of the
			 Internal Revenue Code of 1986 by the Attorney General.
				(b)ReportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall submit to the Attorney
			 General and Congress a report on the examination conducted under subsection (a)
			 together with recommendations on how the Attorney General may improve the
			 enforcement of the criminal provisions of the Federal Election Campaign Act of 1971 (2 U.S.C.
			 431 et seq.) and chapters 95 and 96 of the Internal Revenue Code of 1986,
			 including recommendations on the resources that the Attorney General would
			 require to effectively enforce such criminal provisions.
				104.GAO study and report on appropriate funding
			 levels
				(a)StudyThe Comptroller General of the United
			 States shall conduct an ongoing study on the level of funding that constitutes
			 an adequate level of resources for the Federal Election Administration to
			 competently execute the responsibilities imposed on the Administration by this
			 Act.
				(b)ReportNot later than 1 year after the date of
			 enactment of this Act, and once every 2 years thereafter, the Comptroller
			 General shall submit to the Director of the Office of Management and Budget and
			 Congress a report on the study conducted under subsection (a) together with
			 recommendations for such legislation and administrative action as the
			 Comptroller General determines to be appropriate.
				105.Conforming amendments
				(a)Independent AgencySection 104 of title 5, United States Code,
			 is amended—
					(1)in paragraph (1), by striking
			 and after the semicolon;
					(2)in paragraph (2), by striking the period
			 and inserting ; and; and
					(3)by adding at the end the following new
			 paragraph:
						
							(3)the Federal Election
				Administration.
							.
					(b)Coverage Under Inspector General
			 ActSection 8G(a)(2) of the
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking
			 Federal Election Commission and inserting Federal
			 Election Administration.
				(c)Coverage of Personnel Under Hatch
			 ActSection 7323(b) of title
			 5, United States Code, is amended—
					(1)in paragraph (1), by striking
			 Federal Election Commission and inserting Federal
			 Election Administration; and
					(2)in paragraph (2)(B)(i)(I), by striking
			 Federal Election Commission and inserting Federal
			 Election Administration.
					(d)Exclusion From Senior Executive
			 ServiceSection 3132(a)(1)(C)
			 of title 5, United States Code, is amended by striking Federal Election
			 Commission and inserting Federal Election
			 Administration.
				(e)Subtitle
			 ATitle III of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 431 et seq.) is amended by inserting before section 301 the
			 following:
					
						AGeneral
				Provisions
						.
				IITRANSITION PROVISIONS
			201.Transfer of functions of Federal Election
			 CommissionThere are
			 transferred to the Federal Election Administration established under section
			 351 of the Federal Election Campaign Act of
			 1971 (as added by section 101) all functions that the Federal
			 Election Commission exercised before the date described in section
			 205(a).
			202.Transfer of property, records, and
			 personnel
				(a)Property and RecordsThe contracts, liabilities, records,
			 property, and other assets and interests of, or made available in connection
			 with, the offices and functions of the Federal Election Commission which are
			 transferred by this title are transferred to the Federal Election
			 Administration.
				(b)PersonnelThe personnel employed in connection with
			 the offices and functions of the Federal Election Commission which are
			 transferred by this title are transferred to the Federal Election
			 Administration.
				203.RepealsThe following provisions of the
			 Federal Election Campaign Act of 1971
			 are repealed:
				(1)Section 306 (2 U.S.C. 437c).
				(2)Section 307 (2 U.S.C. 437d).
				(3)Section 308 (2 U.S.C. 437f).
				(4)Section 309 (2 U.S.C. 437g).
				(5)Section 310 (2 U.S.C. 437h).
				(6)Section 311 (2 U.S.C. 438).
				(7)Section 314 (2 U.S.C. 439c).
				(8)Section 406 (2 U.S.C. 455).
				204.Conforming amendments
				(a)Title III of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 431 et seq.) is amended—
					(1)in section 301, by striking paragraph (10)
			 and inserting the following:
						
							(10)The term Administration means
				the Federal Election
				Administration.
							;
					(2)by striking Federal Election
			 Commission and inserting Administration each place it
			 appears; and
					(3)by striking Commission and
			 inserting Administration each place it appears.
					(b)Section 3502(1)(B) of title 44, United
			 States Code, is amended by striking Federal Election Commission
			 and inserting Federal Election Administration.
				(c)Section 207(j)(7)(B)(i) of title 18, United
			 States Code, is amended by striking the Federal Election Commission by a
			 former officer or employee of the Federal Election Commission and
			 inserting the Federal Election Administration by a former officer or
			 employee of the Federal Election Commission or the Federal Election
			 Administration.
				(d)Section 103 of the Ethics in Government Act
			 of 1978 (5 U.S.C. App.) is amended—
					(1)in subsection (e), by striking the
			 Federal Election Commission and inserting the Federal Election
			 Administration; and
					(2)in subsection (k), by striking the
			 Federal Election Commission and inserting the Federal Election
			 Administration.
					(e)(1)Section 9002(3) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
						
							(3)The term Administration means
				the Federal Election Administration established under section 351 of the
				Federal Election Campaign Act of
				1971.
							.
					(2)Chapter 95 of the Internal Revenue Code of
			 1986 is amended by striking Commission and inserting
			 Administration each place it appears.
					(f)(1)Section 9032(3) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
						
							(3)The term Administration means
				the Federal Election Administration established under section 351 of the
				Federal Election Campaign Act of
				1971.
							.
					(2)Chapter 96 of the Internal Revenue Code of
			 1986 is amended by striking Commission and inserting
			 Administration each place it appears.
					(g)Section 3(c) of the Voting Accessibility
			 for the Elderly and Handicapped Act (42 U.S.C. 1973ee–1(c)) is amended—
					(1)in paragraph (1)—
						(A)by striking Federal Election
			 Commission and inserting Federal Election
			 Administration; and
						(B)by striking Commission and
			 inserting Administration; and
						(2)in paragraph (2), by striking
			 Federal Election Commission and inserting Federal
			 Election Administration.
					(h)Section 6(9) of
			 the Lobbying Disclosure Act 1995 (2 U.S.C. 1605(9)) is amended by striking
			 the Federal Election Commission and inserting the Federal
			 Election Administration.
				205.Effective date
				(a)In GeneralThis title and the amendments made by this
			 title shall take effect on the date that is 6 months after the date of
			 enactment of this Act.
				(b)Termination of the Federal Election
			 CommissionNotwithstanding
			 any other provision of, or amendment made by, this Act, the members of the
			 Federal Election Commission shall be removed from office on the date described
			 in subsection (a).
				
